      3:19-cv-02621-JMC          Date Filed 08/04/20      Entry Number 38         Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                COLUMBIA DIVISION

Miriam Butler and Evelyn Stewart,             )       Civil Action No.: 3:19-cv-02621-JMC
in her capacity as Personal Representative )
of the Estate of Joseph Stewart, individually )
and on behalf of others similarly situated, )
                                              )
                Plaintiffs,                   )
                                              )
        vs.                                   )
                                              )
The Travelers Home and Marine Insurance )
Company and The Standard Fire Insurance )
Company,                                      )
                                              )
                Defendants.                   )
                                              )
____________________________________)

    DEFENDANTS’ RESPONSE TO PLAINTIFFS’ NOTICE OF SUPPLEMENTAL
      AUTHORITY REGARDING SPROULL V. STATE FARM FIRE & CAS. CO.

       Defendants The Travelers Home and Marine Insurance Company and The Standard Fire

Insurance Company (collectively, “Defendants”) respectfully submit this response to Plaintiffs’

Notice of Supplemental Authority (Entry No. 37) regarding Sproull v. State Farm Fire & Cas. Co.,

2020 WL 4251702 (Ill. App. Ct. July 24, 2020). The Illinois Appellate Court’s recent decision,

which remains potentially subject to review by that state’s supreme court, does not assist this Court

with the task before it of either predicting how the South Carolina Supreme Court will decide the

“labor depreciation” issue, or deciding to certify the issue to the South Carolina Supreme Court.

       Sproull did not analyze decisions on the “labor depreciation” issue from other jurisdictions,

other than noting the split of authority, explaining that “[b]ecause the language in an insurance

policy is interpreted under the laws of Illinois, decisions from other jurisdictions generally provide

limited guidance.” Id. at *9-10. Instead of looking to other jurisdictions for guidance, the Illinois




                                                  1
      3:19-cv-02621-JMC          Date Filed 08/04/20      Entry Number 38         Page 2 of 3




Appellate Court focused heavily on two aspects of Illinois law on actual cash value (ACV) that

are contrary to the law of South Carolina.

       First, Sproull focused on an Illinois regulation providing for the determination of actual

cash value as “replacement cost of property at time of loss less depreciation, if any,” and further

requiring preparation of worksheets “detailing any and all deductions for depreciation, including

but not necessarily limited to, the age, condition, and expected life of the property.” Id. at *7

(quoting 50 Ill. Adm. Code 919.80(d)(8)(A) (2002)). South Carolina has no statute or regulation

defining actual cash value or depreciation. To the extent the South Department of Insurance has

offered informal guidance, it has published a Post-Disaster Claims Guide with two hypothetical

examples in which the department explained that South Carolina adheres to Travelers’ position.

See Entry No. 16-1, at 12; Entry No. 16-4, at 11-12.

       Second, Sproull discussed at length Illinois law on ACV going back many years. The court

explained that, since 1920, the Illinois Appellate Court had followed a rule under which “‘actual

cash value’ means ‘reproduction value less depreciation for age and not market value.’” Sproull,

at *8 (quoting Smith v. Allemannia Fire Ins. Co. of Pittsburgh, 219 Ill. App. 506, 512-13 (1920))

(emphasis added). The Illinois Appellate Court further explained how two subsequent decisions

of that court had followed what it described as the “Smith rule,” and one of those decisions had

again rejected fair market value as even a relevant consideration in determining ACV. Id. (citing

C.L. Maddox, Inc. v. Royal Ins. Co. of Am., 208 Ill. App. 3d 1042, 1055 (1991)). South Carolina

law is the opposite of Illinois law on this point. As Travelers has previously briefed, South Carolina

law on ACV focuses on “the actual value expressed in terms of money,” based on the difference

in market value before and after the loss, and is thus closely aligned with North Carolina law, a




                                                  2
      3:19-cv-02621-JMC          Date Filed 08/04/20         Entry Number 38       Page 3 of 3




jurisdiction in which the North Carolina Supreme Court ruled earlier this year in favor of

Travelers’ position here. See Entry No. 32, at 1-2; Entry No. 29.

       This Court should predict that the South Carolina Supreme Court would follow

(unsurprisingly) the North Carolina Supreme Court rather than very different Illinois law, and

dismiss the Complaint with prejudice.

                                               Respectfully submitted,

                                               By:     /s/ William P. Davis
                                                       William P. Davis (Federal ID No. 454)
                                                       Baker, Ravenel & Bender, LLP
                                                       P.O. Box 8057 (29202)
                                                       3710 Landmark Drive, Suite 400
                                                       Columbia, South Carolina 29204
                                                       E-mail: wdavis@brblegal.com
                                                       (803) 779-9091; (803) 779-3423 (facsimile)

                                                       and

                                                       Stephen E. Goldman (pro hac vice)
                                                       Wystan M. Ackerman (pro hac vice)
                                                       ROBINSON & COLE LLP
                                                       280 Trumbull Street
                                                       Hartford, CT 06103
                                                       (860) 275-8200
                                                       (860) 275-8299 (facsimile)
                                                       sgoldman@rc.com; wackerman@rc.com


                                  CERTIFICATE OF SERVICE


       I hereby certify that on August 4, 2020, a copy of the foregoing was filed electronically.

Notice of this filing will be sent by email to all parties by operation of the Court’s electronic filing

system. Parties may access this filing through the Court’s CM/ECF System.


                                           /s/ William P. Davis__________________




                                                   3
